ACCEPTED
                                                                                    12-14-00283-CR
                                                                        TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                               3/9/2015 12:24:17 PM
                                                                                       CATHY LUSK
                                                                                             CLERK

                       IN THE COURT OF APPEALS

                  THE TWELFTH DISTRICT OF TEXAS                    FILED IN
                                                            12th COURT OF APPEALS
                                                                 TYLER, TEXAS
                               TYLER, TEXAS                 3/9/2015 12:24:17 PM
                                                                 CATHY S. LUSK
                                                                     Clerk
GENEVA DORISVASQUEZ                           CASE NO. 12-14-00282-CR
                                                     12-14-00283-CR
V.
                                                 TRIAL COURT NO.
THE STATE OF TEXAS                                       2013-0039
                                                         2014-0421


               APPEALED FROM THE 159TH DISTRICT COURT
                    OF ANGELINA COUNTY, TEXAS
             THE HONORABLE PAUL WHITE , JUDGE PRESIDING


                         MOTION TO WITHDRAW


TO THE HONORABLE COURT OF APPEALS;

      COMES NOW, John D. Reeves, court appointed attorney on appeal for

Geneva Vasquez, Appellant, and pursuant to. Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). and Stafford v. State 813 S.W.2d 503 (Tex. Crim. App. 1999),

files this Motion to Withdraw, and for good cause shows this Honorable Court the

following:
                                   I . FACTS

1. Appellant Geneva DorisVasquez waived arraignment for the offense of

Burglary of a Habitation cause 2014-0421 on November 13, 2013 and entered a

plea of not guilty.

2. Appellant, Geneva Doris Vasquez signed a waiver of jury trial on April 14th,

2014 which was approved by the trial court.

3. Appellant Geneva Doris Vasquez pled guilty to an information plea by waiving

indictment for the offense of burglary of a habitation on July 18th, 2014 in cause

2014-0421.

2. Geneva Doris Vasquez plead true to allegations that she violated her probation

in cause 2012-0039 on July 18th, 2014.

4. Appellant, Geneva Doris Vasquez, entered a plea of guilty to the information of

burglary of a habitation committed on May 20th, 2014 and she received fifteen (15)

years in the ID-TDCJ on September 3rd 2014 after a sentencing hearing in cause

2014-2014, 12-14-00283- CR. She also received two years (2) State Jail in a

revocation of her probation of credit card abuse in 2012-0039, 12-14-00282-CR.

A corrected Judgment was entered in cause 2012-0039 on September 3, 2012.

5. On September 26th, 2014 trial counsel filed a Notice of Appeal and Motion to

Withdraw.
6. A trial court certification signed on September 29th, 2014 denied appellant an

appeal in cause 2012-0039 and cause 2014-0421.

7. Pursuant to this court’s order the trial court conducted a hearing and appointed

John D. Reeves as appeal counsel on December 14th, 2014 in cause 2012-0039 and

2014-0421 and signed a trial court certification allowing an appeal on sentencing

only in 2014-0421 and no appeal in 2012-0039.

8. Pursuant to this court’s subsequent ruling the trial court signed an amended trial

court certification allowing appellant an appeal on 2012-0039 and 2014-0421

however, the trial court certification was in error.

9. On October 14th, 2014 an Order appointing John D. Reeves as appellate counsel

was entered by the trial court.

10. Additionally, a corrected trial court certification was signed by all parties and

filed with this court on March 2, 2015 allowing appellant unrestricted right of

appeal in 2012-0039 and right of appeal in 2014-0421.

7.    The order for designation of records was signed by the trial court on October

24th, 2014 for the Clerk’s Record and the Reporter’s Record.

8.      On March 9th, 2015 appeal counsel filed an Anders brief on behalf of

Appellant with this Honorable Court, and forwarded a copy of the brief to

appellant explaining her rights regarding pro se brief.
                                 II. ARGUMENT

9.    In accordance with the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). and Stafford v. State 813 S.W.2d 503 (Tex. Crim. App. 1999),

counsel for Geneva Doris Vasquez requests this Honorable Court to allow him to

withdraw.

10.    Appellant’s address is:
                          Geneva Doris Vasquez
                          Marlin Unit
                          TDC # 01960391
                          2893 Hwy 6
                          Marlin, Texas 76661

11. Counsel for Appellant has forwarded a copy of the Anders brief to Appellant.

12.    Good cause exists to relieve counsel, John D. Reeves, counsel for Appellant

from his representation of appellant Geneva Doris Vasquez. Specifically, counsel

for Appellant can find no arguable grounds to support an appeal and finds after a

thorough review of the record that any issue brought forth would be without merit

and frivolous.

                                 III.   PRAYER

WHEREFORE, PREMISES CONSIDERED, counsel for Appellant prays that this

Honorable Court grant his Motion to Withdraw without harm to the rights

guaranteed Geneva Doris Vasquez the United States Constitution and the

Constitution of the State of Texas.
                                                    Respectfully Submitted,
                                                    /s/John D. Reeves
                                                    John D. Reeves
                                                    SBN # 16723000
                                                    1007 Grant Avenue
                                                    Lufkin, Texas 75901
                                                    Ph: (936) 632-1609
                                                    Fax: (936) 632-1640
                                                    Email: tessabellus@yahoo.com

                         CERTIFICATE OF SERVICE

I hereby certify that on the foregoing instrument was mailed by E- filing on this the

9th day of March 2015 to the following counsel and parties of record.

Ms. April- Perez                             /s/John D. Reeves
Angelina Asst. District Attorney                   _______________________
P.O. Box 908                                       John D. Reeves
Lufkin, Texas 75845
aperez@angelinacounty.net

Geneva DorisVasquez
Marlin Unit
TDC # 01960391
2893 S. Hwy 6
Marlin, Texas 76661